DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a fermented milk” in line 2.  It is unclear if this refers to “fermented milk” recited in Claim 1, line 1 or to an entirely different fermented milk.  For purposes of examination Examiner interprets the claim to refer to the same fermented milk.
Claim 7 recites the limitation “a two layer type fermented dairy product” in lines 1-2.  It is unclear if this refers to “a two layer type fermented dairy product” recited in Claim 4, lines 1-3 or to an entirely different two layer type fermented dairy product.  For 
Clarification is required.
Claims 2-6 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ketchmark et al. US 2007/0178213 in view of Yu et al. US 2017/0367360.
Regarding Claim 1, Ketchmark et al. discloses a production method for fermented milk (‘213, Paragraphs [0013]-[0014]) comprising the steps of concentrating a fermented milk to produce a concentrated fermented milk (‘213, Paragraph [0038]), cooling the concentrated fermented milk to produce a concentrated fermented milk, (‘213, Paragraph [0050]), and storing the concentrated fermented milk at predetermined temperature for a predetermined period of time to increase a viscosity of the concentrated fermented milk (‘213, Paragraph [0005]).  Although Ketchmark et al. does not explicitly state that the cooling step occurs after the concentrating step, it would be obvious to one of ordinary skill in the art to concentrate the whey by removing the desired amount of lactose and/or minerals (‘213, Paragraph [0038]) and then cool the milk after a pasteurization step (‘213, Paragraph [0050]) that would involve concentrated whey in order to obtain the desired lactose and/or mineral levels.
Further regarding Claim 1, Ketchmark et al. discloses storing the concentrated fermented milk at refrigerated temperatures for a period of time of three weeks or more (‘213, Paragraph [0051]).  The disclosure of refrigerated temperatures broadly reads on the claimed temperatures of 15°C or less.  Furthermore, Ketchmark et al. teaches examples where the refrigerated temperatures encompasses at about 1°C to 7°C (‘213, Paragraph [0057]) and at 4°C (‘213, Paragraph [0006]).  The viscosity of the concentrated fermented milk after the storing step is about 11000 cps at the time of purchase by the consumer (‘213, Paragraph [0035]), which falls within the claimed viscosity range of 4000 cps or more.
Further regarding Claim 1, Ketchmark et al. is silent regarding the predetermined period of time of storing the fermented milk being 1 hour or more being used specifically for increasing a viscosity of the fermented milk.
Yu et al. discloses a production method for fermented milk comprising cooling fermented milk to a temperature of 4-6°C (‘360, Paragraph [0100]) and concentrating (‘360, Paragraph [0129]) and storing the fermented milk at a predetermined temperature for a predetermined period of time to increase a viscosity of the fermented milk (‘360, Paragraphs [0292]-[0293]).  The storage period of time is up to 6 days (‘360, Paragraph [0297]), which encompasses the claimed predetermined period of time of 1 hour or more.
Both Ketchmark et al. and Yu et al. are directed towards the same field of endeavor of production methods for fermented milk by concentrating the milk and storing the milk at cold temperatures to increase the viscosity of the milk.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Ketchmark et al. and store the fermented milk for up to 6 days since Yu et al. teaches that the claimed storage time is suitable for purposes of increasing the viscosity of the fermented milk.
Regarding Claim 3, Ketchmark et al. discloses the viscosity of the concentrated fermented milk after the storing step (about 1100 cps) being increased by 1000 cps or more compared to the viscosity of the concentrated fermented milk prior to the storing step (about 6000 cps) (‘213, Paragraph [0035]).
Regarding Claim 4, Ketchmark et al. discloses a production method for a two layer type fermented dairy product contained in a container (‘213, Paragraph [0036]).  
Regarding Claim 5, Ketchmark et al. discloses a production method for  supplying concentrated fermented milk (‘213, Paragraphs [0013]-[0014]) into a container(‘213, Paragraphs [0037]-[0038]) comprising the steps of concentrating a fermented milk to produce a concentrated fermented milk (‘213, Paragraph [0038]), cooling the concentrated fermented milk (‘213, Paragraph [0050]), and storing the concentrated fermented milk at predetermined temperature for a predetermined period of time to increase a viscosity of the concentrated fermented milk (‘213, Paragraph [0005]).  Although Ketchmark et al. does not explicitly state that the cooling step occurs after the concentrating step, it would be obvious to one of ordinary skill in the art to concentrate the whey by removing the desired amount of lactose and/or minerals (‘213, Paragraph [0038]) and then cool the milk after a pasteurization step (‘213, Paragraph 
Further regarding Claim 5, Ketchmark et al. discloses storing the concentrated fermented milk at refrigerated temperatures for a period of time of three weeks or more (‘213, Paragraph [0051]).  The disclosure of refrigerated temperatures broadly reads on the claimed temperatures of 15°C or less.  Furthermore, Ketchmark et al. teaches examples where the refrigerated temperatures encompasses at about 1°C to 7°C (‘213, Paragraph [0057]) and at 4°C (‘213, Paragraph [0006]).  The viscosity of the concentrated fermented milk after the storing step is about 11000 cps at the time of purchase by the consumer (‘213, Paragraph [0035]), which falls within the claimed viscosity range of 4000 cps or more.  The process steps of making the concentrated fermented milk are performed before supplying the concentrated fermented milk into the container (‘213, Paragraph [0080]).
Further regarding Claim 5, Ketchmark et al. is silent regarding the predetermined period of time of storing the fermented milk being 1 hour or more being used specifically for increasing a viscosity of the fermented milk.
Yu et al. discloses a production method for fermented milk comprising cooling fermented milk to a temperature of 4-6°C (‘360, Paragraph [0100]) and concentrating (‘360, Paragraph [0129]) and storing the fermented milk at a predetermined temperature for a predetermined period of time to increase a viscosity of the fermented milk (‘360, Paragraphs [0292]-[0293]).  The storage period of time is up to 6 days (‘360, Paragraph [0297]), which encompasses the claimed predetermined period of time of 1 hour or more.
Both Ketchmark et al. and Yu et al. are directed towards the same field of endeavor of production methods for fermented milk by concentrating the milk and storing the milk at cold temperatures to increase the viscosity of the milk.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Ketchmark et al. and store the fermented milk for up to 6 days since Yu et al. teaches that the claimed storage time is suitable for purposes of increasing the viscosity of the fermented milk.
Regarding Claim 6, Ketchmark et al. discloses the step of concentrating the fermented milk including removing whey from the fermented milk (‘213, Paragraph [0038]).
Regarding Claim 7, Ketchmark et al. discloses the step of concentrating the fermented milk including removing whey from the fermented milk (‘213, Paragraph [0038]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ketchmark et al. US 2007/0178213 in view of Yu et al. US 2017/0367360 as applied to claim 1 above in view of Petersen et al. US 2014/0199436.
Regarding Claim 2, Ketchmark et al. modified with Yu et al. is silent regarding the step of concentrating the fermented milk being performed by a separator.
Petersen et al. discloses a production method for fermented milk (‘436, Paragraphs [0013] and [0018]), concentrating the milk (‘436, Paragraph [0021]) and storing the fermented milk at a predetermined temperature for a predetermined period of time.  Petersen et al. further discloses concentrating the fermented milk using a separator (‘436, Paragraph [0023]).
Both Ketchmark et al. and Petersen et al. are directed towards the same field of endeavor of production methods for fermented milk by concentrating the milk.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the production process of Ketchmark et al. and use a separator to concentrate the fermented milk since Petersen et al. teaches that it was known and conventional to use a separator of concentrate fermented milk. 
Claims 4-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ketchmark et al. US 2007/0178213 in view of Yu et al. US 2017/0367360 and Daravingas et al. US 6,235,320.
Regarding Claim 4, Ketchmark et al. modified with Yu et al. reads on the supplying temperature of 15°C or less.  However, in the event that it can be construed that Ketchmark et al. modified with Yu et al. does not read on the claimed supplying temperature, Daravingas et al. discloses a production method for a two layer type fermented dairy product that comprises a layer of a sauce containing fruit juice on fermented milk and is container in a container (‘320, Column 4, lines 20-27) (‘320, Column 8, lines 20-25) (‘320, Column 10, lines 19-25).  The production method comprises supplying the fermented milk into the container at a supplying temperature of about 32°F to about 50°F (‘320, Column 10, lines 34-36), which is equivalent to about 0°C to about 10°C, which falls within the claimed supplying temperature ranges of 15°C or less.
Both Ketchmark et al. and Daravingas et al. are directed towards the same field of endeavor of production methods for a two layer type fermented dairy product comprising a sauce containing fruit juice on fermented milk contained in a container.  It 
Regarding Claim 5, Ketchmark et al. discloses a production method for  supplying concentrated fermented milk (‘213, Paragraphs [0013]-[0014]) into a container(‘213, Paragraphs [0037]-[0038]) comprising the steps of concentrating a fermented milk to produce a concentrated fermented milk (‘213, Paragraph [0038]), cooling the concentrated fermented milk (‘213, Paragraph [0050]), and storing the concentrated fermented milk at predetermined temperature for a predetermined period of time to increase a viscosity of the concentrated fermented milk (‘213, Paragraph [0005]).  Although Ketchmark et al. does not explicitly state that the cooling step occurs after the concentrating step, it would be obvious to one of ordinary skill in the art to concentrate the whey by removing the desired amount of lactose and/or minerals (‘213, Paragraph [0038]) and then cool the milk after a pasteurization step (‘213, Paragraph [0050]) that would involve concentrated whey in order to obtain the desired lactose and/or mineral levels.
Further regarding Claim 5, Ketchmark et al. discloses storing the concentrated fermented milk at refrigerated temperatures for a period of time of three weeks or more (‘213, Paragraph [0051]).  The disclosure of refrigerated temperatures broadly reads on the claimed temperatures of 15°C or less.  Furthermore, Ketchmark et al. teaches 
Further regarding Claim 5, Ketchmark et al. is silent regarding the predetermined period of time of storing the fermented milk being 1 hour or more being used specifically for increasing a viscosity of the fermented milk.
Yu et al. discloses a production method for fermented milk comprising cooling fermented milk to a temperature of 4-6°C (‘360, Paragraph [0100]) and concentrating (‘360, Paragraph [0129]) and storing the fermented milk at a predetermined temperature for a predetermined period of time to increase a viscosity of the fermented milk (‘360, Paragraphs [0292]-[0293]).  The storage period of time is up to 6 days (‘360, Paragraph [0297]), which encompasses the claimed predetermined period of time of 1 hour or more.
Both Ketchmark et al. and Yu et al. are directed towards the same field of endeavor of production methods for fermented milk by concentrating the milk and storing the milk at cold temperatures to increase the viscosity of the milk.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Ketchmark et al. and store the fermented milk for up to 6 days since Yu et al. 
Regarding Claim 7, Ketchmark et al. discloses the step of concentrating the fermented milk including removing whey from the fermented milk (‘213, Paragraph [0038]).

Response to Arguments
Examiner notes that the previous Claim Objections and rejections to 35 USC 112(b) have been withdrawn in view of the amendments.  Examiner also notes that new rejections to 35 USC 112(b) have been made in view of the amendments.
Applicant’s arguments with respect to Claims 1-7 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The current rejection relies upon the combination of Ketchmark et al. modified with Yu et al., which was necessitated by amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278.  The examiner can normally be reached on M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICSON M LACHICA/Examiner, Art Unit 1792